DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman (Pub. No.: US 2020/0091608A1) and further in view of McDermid (Pub. No.: US 2011/0317373A1).
With respect to claim 1
Alpman discloses a  radio frequency module comprising a first circuit component, the first circuit component being a transmission-only component, a reception-only component, or a transmission-reception dual-use component (fig. 26, item 2604 is a reception only component), the transmission-only component being configured to process only a transmission signal, the reception-only component being configured to process only a reception signal (fig.26, item 2604 only process reception signal), and the transmission-reception dual-use component being configured to process both the transmission signal and the reception signal; a second circuit component, the second circuit component being another of the transmission-only component, the reception- only component (fig.26, item 2606 is a transmission only component), or the transmission-reception dual-use component; a first module board; and a second module board that faces the first module board (fig.26, item 2604 and 2606 are first and second mother board with transmission and reception on them facing each other), wherein: the first circuit component is mounted on a first main surface, the first main surface being a main surface of the first module board or the second module board, and the second circuit component is mounted on a second main surface, the second main surface being a main surface of the first module board or the second module board, and being different than the first main surface (fig.26 and parag. 0790 that describe fig. 26).
Alpman does not explicitly disclose a first module board; and a second module board that faces the first module board in a stacking direction.
McDermid discloses a first module board and a second module board that faces the first module board in a stacking direction (parag. 0005, 0013-0014 and 0027).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of McDermid into the teaching of Alpman in order to provide for the interconnection of multiple modules and circuit boards within a device.
With respect to claim 17:
Alpman discloses the radio frequency module according to Claim 1, wherein: each of the transmission-only component, the reception-only component and the transmission-reception dual-use component is mounted on different main surfaces of the first module board and the second module board, respectively, and the transmission-reception dual-use component is mounted in a middle area of one of the different main surfaces of the first module board and the second module board (fig. 79, 85 and 87).


Claim 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman (Pub. No.: US 2020/0091608A1), McDermid (Pub. No.: US 2011/0317373A1) as applied to claim 1 above, and further in view of CHOI (Pub. No.: US 2019/0319717A1).
With respect to claim 2:
The rejection of claim 1 is incorporated; Alpman and McDermid do not explicitly disclose a third circuit component different than the first circuit component and the second circuit component, the third circuit component being another of the transmission-only component, the reception-only component, or the transmission-reception dual-use component, wherein the third circuit component is mounted on a third main surface, the third main surface being a main surface of the first module board or the second module board, and being different than the first and second main surfaces.
	CHOI discloses the a third circuit component different than the first circuit component and the second circuit component, the third circuit component being another of the transmission-only component, the reception-only component, or the transmission-reception dual-use component, wherein the third circuit component is mounted on a third main surface, the third main surface being a main surface of the first module board or the second module board, and being different than the first and second main surfaces (fig. 3 with 320_1, 320_2 and 320_3 representing transmitting and receiving chain). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of CHOI into the teaching of Alpman in view of McDermid in order to effectively evaluate characteristics of an RF integrated circuit by testing a phase shifter of the RF integrated circuit in a process of mass-production of the RF integrated circuit that supports millimeter-wave communication. 
With respect to claim 3:
Alpman discloses the radio frequency module according to Claim 2, wherein: the transmission-only component comprises a transmission amplification circuit element, a transmission filter, or a transmission impedance matching circuit element, the transmission amplification circuit element being configured to amplify the transmission signal, the transmission filter being configured to filter the transmission signal, and the transmission impedance matching circuit element being configured to match a signal path through which the transmission signal flows, the reception-only component comprises a reception amplification circuit element, a reception filter, or a reception impedance matching circuit element, the reception 43amplification circuit element being configured to amplify the reception signal, the reception filter being configured to filter the reception signal, and the reception impedance matching circuit element being configured to match a signal path through which the reception signal flows, and the transmission-reception dual-use component comprises an antenna switch or a duplexer, the antenna switch being configured to selectively connect the signal path through which the transmission signal flows or the signal path through which the reception signal flows, and the duplexer being configured to demultiplex and multiplex the transmission signal and the reception signal (fig. 26, item 2606 is a transmitter with amplifier 2636 to amplify the transmitting signal or a receiver with amplifier 2616 to amplifier signal received).
With respect to claim 4:
Alpman in view of CHOI discloses the radio frequency wherein: the first main surface is a main surface of the first module board and the third main surface is a main surface of the second module board, the first and third main surfaces facing away from each other, the second main surface is a main surface of the first module board or the second module board, the third main surface comprises a mounting structure configured to mount the radio frequency module on an external board, the first circuit component is the transmission-only component, 44the second circuit component is the transmission-reception dual-use component, and the third circuit component is the reception-only component (fig. 26 of Alpman and fig. 3 of CHOI).
With respect of claim 5:
Alpman discloses the radio frequency module according to Claim 4, further comprising a first ground electrode and a second ground electrode in an inner layer of the first module board and an inner layer of the second module board, respectively (fig. 119A, item 11910A, 11910B).
With respect to claim 6:
Alpman discloses the radio frequency module further comprising: a first coating layer covering the first main surface and the first circuit component; and a first shield electrode covering at least an end surface of the first module board, an end surface of the second module board, and the first coating layer, the first shield electrode being connected to the first ground electrode and the second ground electrode at the end surface of the first module board and the end surface of the second module board (parag. 1308 and 4052).
With respect to claim 7:
Alpman discloses the radio frequency module according to Claim 4, wherein: the first mounting structure is a columnar electrode connected to the first circuit component, the second circuit component, or the third circuit component, and the radio frequency module further comprises a second 45coating layer on the third main surface, the second coating layer covering a side surface of the columnar electrode and exposing an end surface of the columnar electrode (fig. 19 is columnar). 
With respect to claim 8: 
Alpman discloses the radio frequency module wherein the first mounting structure is a solder ball connected to the first circuit component, the second circuit component, or the third circuit component (fig.20 with solder ball 2005 interconnected).

7.	Claims 9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman (Pub. No.: US 2020/0091608A1). 
With respect to claim 9: 
Alpman discloses the claim invention except for a fourth circuit component, the fourth circuit component being a transmission-only component, a reception-only component, or a transmission-reception dual-use component, the transmission-only component being configured to process only a transmission signal, the reception-only component being configured to process only a reception signal, and the transmission-reception dual-use component being configured to process both the transmission signal and the reception signal; a fifth circuit component, the fifth circuit component being another of the transmission-only component, the reception-only component, or the transmission-reception dual-use component; and a third module board, wherein: the fourth circuit component is mounted on a main surface of the third module board, and the fifth circuit component is mounted in an inner layer of the third module board but It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a fourth and fifth circuit component, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 18, 20:
Alpman discloses the radio frequency module wherein the transmission- only component includes a transmission filter, the reception-only component includes a reception filter, and the transmission-reception dual-use component includes an antenna switch (fig. 60 with item 6012 as a receive filter and item 2600 as transmit filter and fig. 59 with switch 5940).
With respect to claim 19:
Alpman discloses the radio frequency module according to Claim 9, wherein: the transmission-only component and a reception-only component are mounted on a different main surface of the third module board, respectively, and the transmission-reception dual-use component is mounted in an inner layer of the third module board (fig. 79, 85 and 0087).


Claims 10-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman (Pub. No.: US 2020/0091608A1) as applied to claim 9 above, and further in view of CHOI (Pub. No.: US 2019/0319717A1).
With respect to claim 10:
Alpman discloses the claim invention except for a sixth circuit component different than the fourth circuit component and the fifth circuit component, the sixth circuit component being another of the transmission-only component, the reception-only component, or the transmission-reception dual-use component, wherein the sixth circuit component is mounted on another main surface of the third module board. but It would have been obvious to one having ordinary skill in the art at the time the invention was made to have sixth circuit component different than fourth and fifth component since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 11:
Alpman discloses the radio frequency module according to Claim 10, wherein: the transmission-only component comprises a transmission amplification circuit element, a transmission filter, or a transmission impedance matching circuit element, the transmission amplification circuit element being configured to amplify the transmission signal, the transmission filter being configured to filter the transmission signal, and the transmission impedance matching circuit element being configured to match a signal path through which the transmission signal flows, the reception-only component comprises a reception amplification circuit element, a reception filter, or a reception impedance matching circuit element, the reception amplification circuit element being configured to amplify the 47reception signal, the reception filter being configured to filter the reception signal, and the reception impedance matching circuit element being configured to match a signal path through which the reception signal flows, and the transmission-reception dual-use component comprises an antenna switch or a duplexer, the antenna switch being configured to selectively connect the signal path through which the transmission signal flows or the signal path through which the reception signal flows, and the duplexer being configured to demultiplex and multiplex the transmission signal and the reception signal transmission-reception dual-use component comprises an antenna switch or a duplexer,the antenna switch being configured to selectively connect the signal path through which the transmission signal flows or the signal path through which the reception signal flows, and the duplexer being configured to demultiplex and multiplex the transmission signal and the reception signal (fig. 26, item 2606 is a transmitter with amplifier 2636 to amplify the transmitting signal or a receiver with amplifier 2616 to amplifier signal received and antenna switch 6934 and duplexer 6936 in fig.69).
With respect to claim 12:
Alpman in view of CHOI discloses the radio frequency module according to Claim 10, wherein the other main surface of the third module board comprises a mounting structure configured to mounting the radio frequency module on an external board, the fourth circuit component is the transmission-only component, the fifth circuit component is the reception-only component, and the sixth circuit component is the transmission-reception dual-use component (fig. 66, 77, 78 and 303 of Alpman and Fig. 5A, 5B, and fig. 11 of CHOI).
With respect to claim 13:
Alpman discloses the radio frequency module according to Claim 12, further comprising a third ground electrode and a fourth ground 48electrode, wherein in the thickness direction of the third module board: the third ground electrode is in the inner layer of the third module board between the fifth circuit component and the main surface of the third module board, and the fourth ground electrode is in in the inner layer of the third module board between the fifth circuit component and the other main surface of the third module board (fig. 21). 
With respect to claim 16:
Alpman discloses the radio frequency module according to Claim 12, wherein the second mounting structure is a solder ball connected to the fourth circuit component, the fifth circuit component, or the sixth circuit component (fig.20 with solder ball 2005 interconnected).


Allowable Subject Matter
8.	Claims 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 9, Alpman discloses the claimed invention except for a fourth and fifth circuit component but It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a fourth and fifth circuit component, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649